Order entered July 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00943-CR
                                      No. 05-14-00944-CR

                         CHARLES EVERAGE DOYAL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-80146-2014, 199-80147-2014

                                           ORDER
        Appellant filed a single brief for these two appeals. The appeal in cause no. 05-14-
00944-CR is from a conviction of aggravated sexual assault. Appellant’s brief identifies the
complaining witness by her full name. Accordingly, we STRIKE the appellant’s brief filed on
July 1, 2015. We ORDER appellant to file, within TEN DAYS of the date of this order, an
amended brief that identifies the complaining witness in the aggravated sexual assault case by
initials only.
        We DENY as moot appellant’s July 1, 2015 motion to extend time to file his brief.
        We DIRECT the Clerk to send copies of this order to counsel for all parties.


                                                      /s/   ADA BROWN
                                                            JUSTICE